United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. CORPS
OF ENGINEERS, Haddon Height, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1225
Issued: November 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 15, 2012 appellant, through his attorney, filed a timely appeal from the
January 30, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating his compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective August 4, 2012 on the grounds that he did not have
residuals of his December 7, 2004 work injury after that date.
FACTUAL HISTORY
OWCP accepted that on December 7, 2004 appellant, then a 63-year-old engineer,
sustained an aggravation of a right shoulder strain when he lost his balance, tried to grab a desk
1

5 U.S.C. §§ 8101-8193.

and fell to the floor at work. He stopped work on December 7, 2004 and did not return. On
February 17, 2005 appellant underwent right shoulder surgery including subacromial
decompression, supraspinatus repair and debridement of the labrum. This surgery was
authorized by OWCP.
In a June 6, 2006 report, Dr. I. Ahmad, a Board-certified orthopedic surgeon serving as
an OWCP referral physician, diagnosed right shoulder sprain, surgical repair of the right
shoulder and prior muscle dystrophy and degenerative changes. He stated that appellant had
preexisting degenerative changes and muscle dystrophy without aggravation of this condition as
a result of the December 7, 2004 work incident. Dr. Ahmad opined that appellant’s accepted
right shoulder strain condition had resolved.
In an August 16, 2006 report, Dr. Marc W. Urquhart, an attending Board-certified
orthopedic surgeon, diagnosed right shoulder impingement, rotator cuff tear and peripheral
neuropathy. He stated that appellant had pain and weakness bilaterally in his upper and lower
extremities with unstable gait, unsteadiness and fear of walking and falling while walking.
Dr. Urquhart noted that appellant continued to have residuals of his December 7, 2004 work
injury.
OWCP found that there was a conflict in medical opinion between Dr. Ahmad and
Dr. Urquhart as to whether appellant’s condition continued to be causally related to the
December 7, 2004 work injury and whether he remained disabled as a result of the injury. It
referred appellant to Dr. Ian B. Fries, a Board-certified orthopedic surgeon, for an impartial
medical examination and opinion on this matter. In an October 2, 2006 report, Dr. Fries
indicated that appellant had recovered well from his accepted right shoulder injury with surgical
repair and had reached maximum medical improvement with some weakness and loss of motion.
He opined that appellant was disabled from employment due to his progressive muscular
degenerative disorder but not as a result of the fall and shoulder injury. Dr. Fries opined that the
work injury did not have any effect on appellant’s progressive widespread muscle disease which
included muscle weakness of both shoulders.
On August 22, 2007 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits based on the opinion of Dr. Fries. However, after further development of
the evidence, it decided not to terminate appellant’s compensation at that time.
On March 10, 2010 Dr. Urquhart advised that appellant had permanent loss of strength
and motion of his right shoulder related to his December 7, 2004 work injury. He noted that the
injury and underlying neurological condition rendered him totally disabled from work.
In a January 28, 2011 report, Dr. Stanley Askin, a Board-certified orthopedic surgeon and
an OWCP referral physician, discussed appellant’s medical history and reported examination
findings. He noted that appellant had winging of both shoulder blades with visible atrophy of his
right deltoid and indicated that he was weaker than normal in both arms but especially in his
right deltoid, trapezius and triceps. In response to the question of whether appellant had
residuals of his December 7, 2004 work injury, Dr. Askin stated: “The definition of a sprain is a
partial tear of a ligament. If indeed [appellant’s] condition was accepted as or limited to sprains
of the shoulder, such have resolved.” He also indicated that appellant’s muscle wasting disorder

2

was “the main reason why he would be incapable of functioning which seems to me to be the
sole reason why he cannot be expected to function in his former capacity.” Dr. Askin also
indicated that appellant was substantially past the normal age of retirement. He posited that the
fact that a rotator cuff was found after December 7, 2004 did not mean that it was due to the
work injury because rotator cuff tears were common at appellant’s age. Dr. Askin indicated that
appellant could perform sedentary work but noted that “any expectation for him to stand or walk
or perhaps even function without wheelchair or power scooter would not be practically expected
of [appellant] at this stage.” He further stated: “There is no treatment that is warranted or
necessary. Once again, [appellant’s] most significant and limiting condition is the muscle
wasting disease for which there is no apparent treatment. Other than addressing the muscle
wasting disease, there is nothing imaginable that will make [him] more functional.”
On February 9, 2011 Dr. Urquhart examined appellant and opined that his right rotator
cuff tear was related to the December 7, 2004 work injury. He noted that appellant had an
underlying neurological condition, which exacerbated his weakness and concluded that he was
totally disabled due to his right shoulder condition and his neurological condition.
In an April 21, 2011 letter, OWCP advised appellant that it proposed to terminate his
wage-loss compensation and medical benefits based on the January 28, 2011 report of Dr. Askin.
It provided appellant 30 days to challenge the proposed termination.
In an April 28, 2011 letter, appellant’s counsel argued that Dr. Askin’s January 28, 2011
report was not well reasoned with respect to the question of continuing work-related residuals.
He asserted that the statement of accepted facts did not clearly indicate that appellant’s right
shoulder surgery was approved by OWCP and opined that the evidence did not support that
appellant had recovered from his work injury or that his disability was solely due to his
preexisting condition.
OWCP requested that Dr. Askin provide a supplemental report clarifying whether
appellant continued to have any residuals of the work injury of December 17, 2004 or the
authorized right shoulder surgery of February 17, 2005.
In a May 25, 2011 report, Dr. Askin stated that appellant’s muscle wasting was a
supervening problem that overwhelmed any potential lingering effect of the February 17, 2005
surgery. He stated that rotator cuff tears are “nearly ubiquitous” in individuals approaching
retirement age. Dr. Askin indicated that there was no work-related reason that appellant would
be limited in his employment, although his preexisting condition meant that he would have to use
a wheelchair or scooter at work. In response to whether appellant had residuals of his
December 7, 2004 work injury or only suffered from the preexisting muscle wasting condition or
normal deterioration with age, appellant stated:
“In response, [appellant’s] muscle wasting condition, not to mention the fact that
he is a number of years older, constitute a significant supervening processes
which overwhelm any potential lingering effect of the accepted work injury. It is
my considered opinion, again with the intention that my responses have been
bound by the statement of accepted facts, that [appellant’s] most significant

3

limitations are those imposed by his neurologic condition (the muscle wasting
disorder).”
In a June 20, 2011 letter, OWCP advised appellant that it proposed to terminate his wageloss compensation and medical benefits based on the opinion of Dr. Askin. Appellant was
allowed 30 days to provide additional evidence or information. Counsel again responded and
asserted that the proposed termination was improper.
In an August 4, 2011 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective August 4, 2011 based on the opinion of Dr. Askin.
Appellant requested a hearing with an OWCP hearing representative. During the
November 17, 2011 hearing, counsel continued to argue that appellant still had residuals of his
December 7, 2004 work injury. He acknowledged that appellant did have a preexisting muscular
disorder but opined that OWCP failed to show that the work injury did not contribute in any way
to his current condition and disability.
In a January 30, 2012 decision, an OWCP hearing representative affirmed OWCP’s
termination of appellant’s wage-loss compensation and medical benefits effective
August 4, 2012.
LEGAL PRECEDENT
Once OWCP has accepted a claim it has the burden of justifying termination or
modification of compensation benefits.2 OWCP may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.3 Its
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.4
ANALYSIS
OWCP accepted that on December 7, 2004 appellant sustained an aggravation of a right
shoulder strain when he lost his balance, tried to grab a desk and fell to the floor at work.
Appellant stopped work on December 7, 2004 and did not return. On February 17, 2005 he
underwent right shoulder surgery including subacromial decompression, supraspinatus repair and
debridement of the labrum. This surgery was authorized by OWCP.
In an August 4, 2011 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective August 4, 2011 based on the opinion of Dr. Askin, a Boardcertified orthopedic surgeon who served as an OWCP referral physician. On January 30, 2012
an OWCP hearing representative affirmed this determination.

2

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

3

Id.

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

The Board finds that the opinion of Dr. Askin is not sufficiently well rationalized to serve
as a basis to terminate appellant’s wage-loss compensation and medical benefits effective
August 4, 2011.
In a January 28, 2011 report, Dr. Askin noted that appellant had winging of both shoulder
blades with visible atrophy of his right deltoid and indicated that he was weaker than normal in
both arms but especially in his right deltoid, trapezius and triceps. In response to the question of
whether appellant had residuals of his December 7, 2004 work injury, Dr. Askin stated: “The
definition of a sprain is a partial tear of a ligament. If indeed [appellant’s] condition was
accepted as or limited to sprains of the shoulder, such have resolved.” He also indicated that
appellant’s muscle wasting disorder was “the main reason why he would be incapable of
functioning which seems to me to be the sole reason why he cannot be expected to function in
his former capacity.” Dr. Askin further stated: “There is no treatment that is warranted or
necessary. Once again, his most significant and limiting condition is the muscle wasting disease
for which there is no apparent treatment.”
OWCP properly found that the January 28, 2011 report of Dr. Askin was vague regarding
the question of whether appellant continued to have residuals of his December 7, 2004 work
injury. Dr. Askin seemed to question the acceptance of appellant’s claim for aggravation of a
right shoulder sprain and left open the possibility that at least some portion of appellant’s
medical condition and disability was related to the December 7, 2004 work injury. OWCP sent
Dr. Askin a letter asking him to provide a supplemental report clarifying whether appellant
continued to have any residuals of the work injury of December 7, 2004 or the authorized right
shoulder surgery of February 17, 2005.
In a May 25, 2011 report, Dr. Askin responded to OWCP’s request, but his comments
were vague with respect to the question of whether appellant continued to have any residuals of
the December 7, 2004 work injury. In response to a question regarding whether appellant had
residuals of his December 7, 2004 work injury or only suffered from the preexisting muscle
wasting condition or normal deterioration with age, he stated that his muscle wasting condition,
not to mention the fact that he was a number of years older, constituted a significant supervening
process which overwhelmed any potential lingering effect of the accepted work injury. He also
stated: “[Appellant’s] most significant limitations are those imposed by his neurologic condition
(the muscle wasting disorder).” By indicating that appellant’s “most significant limitations”
were due to the preexisting muscle disorder, Dr. Askin continued to suggest that at least a portion
of appellant’s medical condition and disability were related to the December 7, 2004 work
injury.
The record also contains evidence which suggests that appellant continued to have workrelated residuals. On February 9, 2011 Dr. Urquhart, an attending Board-certified orthopedic
surgeon, examined appellant and opined that his right rotator cuff tear was related to the
December 7, 2004 work injury. He noted that appellant had an underlying neurological
condition, which exacerbated his weakness and concluded that he was totally disabled due to his
work-related right shoulder condition and his neurological condition.
For these reasons, OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective August 4, 2012.

5

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective August 4, 2012 on the grounds that he
did not have residuals of his December 7, 2004 work injury after that date.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

